Citation Nr: 0739441	
Decision Date: 12/14/07    Archive Date: 12/19/07

DOCKET NO.  05-15 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for pericarditis with 
paroxysmal atrial fibrillation.  

2.  Entitlement to service connection for hypertension.  

3.  Entitlement to an initial (compensable) evaluation for 
service-connected acid reflux.  

4.  Entitlement to special monthly compensation (SMC) based 
on loss of use of a creative organ.  


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from February 2003 to March 
2004.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

A videoconference hearing was held in July 2007 before the 
undersigned Veterans Law Judge, sitting in Washington, D.C.  
A copy of the transcript of that hearing is of record.  At 
the hearing, the veteran indicated that he wished to withdraw 
the issue of entitlement to an increased rating for anxiety 
disorder.  Accordingly, this claim is not currently in 
appellate status before the Board.  

The issue of a compensable rating for erectile dysfunction 
was considered in a statement of the case.  Thereafter, on 
the substantive appeal and subsequent documents it has been 
indicated that there is no appeal as to this issue.  The 
discussion herein, is, therefore, limited to the issues on 
the title page.

The issues of entitlement to service connection for 
pericarditis with paroxysmal atrial fibrillation, entitlement 
to service connection for hypertension, and entitlement to an 
initial (compensable) evaluation for acid reflux are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.
FINDING OF FACT

Resolving all reasonable doubt in the veteran's favor, the 
veteran's erectile dysfunction is equivalent to loss of use 
of a creative organ.  


CONCLUSION OF LAW

Resolving reasonable doubt in the appellant's favor, the 
criteria for SMC based on loss of use of a creative organ are 
met.  38 U.S.C.A. §§ 1114(k), 1155, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.350(a)(1) (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

As to the claim for SMC based on loss of use of a creative 
organ, the Board is granting in full the benefit sought on 
appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.  

Entitlement to SMC based on Loss of Use of Creative Organ

Service connection is in effect for erectile dysfunction.  
However, SMC was denied for loss of use of a creative organ.  
The denial was based on the fact that the veteran had had 
some success with the use of Wellbutrin and Viagra as 
indicated in the VA physician's December 2005 report.  A 
private physician noted later that same month that the 
veteran's erectile dysfunction had been treated without 
success with Cialis.  

Under 38 U.S.C.A. § 1114(k) and 38 C.F.R. § 3.350(a)(1), 
special monthly compensation may be paid for loss of use of a 
creative organ.  Loss of a creative organ will be shown by 
acquired absence of one or both testicles (other than 
undescended testicles) or ovaries or other creative organ.  
The General Counsel has opined that special monthly 
compensation is awarded for either anatomical loss or loss of 
use of a creative organ [emphasis added].  This opinion 
indicates that "the purpose" of special monthly compensation 
for loss or loss of use of a creative organ "is to account 
for psychological factors as well as the loss of physical 
integrity."  VAOPGCPREC 93-90; VAOPGCPREC 5-89 (citations 
omitted).

In this case, it may be argued that there is conflicting 
medical evidence as to whether the veteran has erectile 
dysfunction to the extent that he has actual loss of use of a 
creative organ.  While the evidence of record indicated 
partial and intermittent success on one recent report, 
another examiner noted that another medication was 
ineffective.  In light of the discussion above, and resolving 
all reasonable doubt in the veteran's favor, the Board finds 
the evidence supports entitlement to SMC based on loss of use 
of a creative organ.  38 C.F.R. § 3.102.


ORDER

SMC based on loss of use of a creative organ is granted.  


REMAND

As to the claims of entitlement to service connection for 
pericarditis with paroxysmal atrial fibrillation, service 
connection for hypertension, and an increased (compensable) 
rating for acid reflux, the veteran has provided statements 
and testimony in support of his claims.  Specifically, he 
acknowledges that his pericarditis with atrial fibrillation 
and hypertension preexisted active military service.  
However, he argues that these conditions increased beyond 
their natural progression during his active service.  At a 
recent video conference hearing, he testified that these 
conditions continued to increase in severity.  He also 
asserts that he currently manifests gastrointestinal symptoms 
(dyspepsia, regurgitation, shoulder pain) which could result 
in a compensable rating for his acid reflux.  

It is the Board's conclusion contemporaneous examinations 
would be beneficial as to these claims.  Assistance by VA 
includes providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  38 U.S.C.A. § 
5103A(d) (West 2002 & Supp. 2007); 38 C.F.R. § 3.159(c)(4) 
(2007).  When medical evidence is inadequate, VA must 
supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 
213 (1992).  

On remand, the veteran must also be provided with VCAA notice 
that is compliant with the current laws and regulations 
relating thereto.

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, 5103A are 
satisfied.  (West 2002 & Supp. 2007).  

2.  The AMC should contact the veteran 
and request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his cardiac conditions or his acid 
reflux, on appeal.  Any records that are 
not currently included in the clams file 
should be obtained and added to the file.  
With any necessary authorization from the 
veteran, the AMC should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran that are not 
currently of record.  All efforts to 
obtain these records must be documented 
in the claims file.  If any records 
cannot be obtained, it should be so 
stated, and the veteran is to be informed 
of any records that could not be 
obtained.  If pertinent records are 
received, the AMC should ensure that VCAA 
examination and medical opinion 
requirements under 38 C.F.R. 
§ 3.159(c)(4) are met as to this issue.  

3.  After completion of 1 and 2 above, 
VA should make arrangements for the 
veteran to be afforded examinations by 
appropriate specialists to ascertain 
whether preexisting pericarditis with 
paroxysmal atrial fibrillation and 
hypertension were aggravated during 
military service and to determine the 
current nature and extent of severity 
of acid reflux.  

The veteran is to be advised that 
failure to report for a scheduled VA 
examination without good cause shown 
may have adverse effects on his claim.  
38 C.F.R. § 3.655 (2007).  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of 
the claimant or the death of an 
immediate family member.  If the 
appellant fails to report to the 
scheduled examination, the RO should 
obtain and associated with the claims 
file a copy or copies of the notice or 
notices of examination sent to the 
appellant by the appropriate VA medical 
facility.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiners prior and 
pursuant to conduction of the 
examinations.  The examiners must 
annotate the examination reports that the 
claims file was in fact made available 
for review in conjunction with the 
examinations.  All testing deemed 
necessary should be performed.  All 
findings should be reported in detail.

Cardiac - Following a review of the 
relevant medical records in the claims 
file and evaluation of the veteran, the 
examiner is asked to opine whether 
there was exacerbation of the veteran's 
pericarditis with paroxysmal atrial 
fibrillation or exacerbation of his 
hypertension during service which 
represents a chronic worsening of the 
underlying conditions and, if so, 
whether such is beyond the natural 
progress of the disease(s) irrespective 
of an absence of trauma or other known 
cause.  In other words, did the 
conditions of pericarditis with 
paroxysmal atrial fibrillation and 
hypertension worsen more than one would 
expect for these diseases? 

Because of a different legal standard 
that applies to cases such as these 
involving possible aggravation, the 
central question is whether it is 
undebatable that the veteran's 
preexisting pericarditis with atrial 
fibrillation and hypertension were 
aggravated beyond their natural 
progression during service.  

The examiner is asked to provide a 
rationale for any opinions expressed 
and if no such determination can be 
made without resort to speculation, the 
examiner should so state.  

Gastrointestinal - The gastrointestinal 
examiner is to assess the nature and 
severity of the veteran's acid reflux 
in accordance with the latest AMIE 
worksheet for rating disorders of the 
digestive system, to include whether 
the veteran has persistently recurrent 
epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied 
by substernal or arm or shoulder pain, 
productive of considerable or less 
impairment of health.  

The examiners should clearly outline 
the rationale and discuss the medical 
principles involved for any opinions 
expressed.  If the requested medical 
opinions cannot be given, the examiners 
should state the reason why.  

4.  Following completion of the above 
development, the RO should readjudicate 
the claims.  If the benefits sought are 
not granted to the veteran's 
satisfaction, the RO should issue a SSOC 
to the veteran and his representative.  
The requisite period of time for a 
response should be afforded.

Thereafter, the case should be returned to the Board, if in 
order.  The purposes of this remand are to comply with due 
process of law and to further develop the veteran's claim.  
No action by his is required until he receives further 
notice.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition warranted in this 
case, pending completion of the above.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


